Case 3:20-cv-00276-BEN-JLB Document 4 Filed 04/23/20 PageID.16 Page 1 of 1




 1 MADAR LAW CORPORATION
   Alex S. Madar, Esq. (SBN: 319745)
 2
   alex@madarlaw.net
 3 14410 Via Venezia #1404
   San Diego, CA 92129-1666
 4
   Telephone: (858) 299-5879
 5 Fax: (619) 354-7281
 6 Attorneys for Plaintiff
   KYLE MIHOLICH
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11 Kyle Miholich, Individually and on                  Case No. 3:20-cv-0276 BEN-JLB
   Behalf of all Others Similarly Situated,
12                                                     NOTICE OF VOLUNTARY
                 Plaintiffs,                           DISMISSAL PURSUANT TO
13                                                     F.R.C.P. 41(a)(1)(A)(i)
         v.
14
   THE LAMPE COMPANY, LLC
15
   DOES,
16
                 Defendants.
17
18          Pursuant to F.R.C.P. 41(a)(1(A)(i) of the Federal Rules of Civil Procedure, plaintiff Kyle

19 Miholich, through his undersigned counsel, hereby gives notice that the above captioned is
20
     voluntarily dismissed with prejudice as to plaintiff Kyle Miholich, and voluntarily dismissed
21
     without prejudice as to the putative class.
22
23
     Dated: April 23, 2020              MADAR LAW CORPORATION
24
25                                      By                        s/ Alex S. Madar
                                                                 ALEX S. MADAR
26                                                              Attorneys for Plaintiff
27                                                                  Kyle Miholich
                                                              Email: alex@madarlaw.net
28
                                                                          Case No. 3:20-cv-0276 BEN-JLB
                                                                    NOTICE OF VOLUNTARY DISMISSAL
